DETAILED ACTION

The present application (Application No. 14/758960), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to filing dated 17 February, 2021.


Foreign Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-046112, filed on 03/17/2020.


Status of Claims

Claims 1-20, are pending and addressed below.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites “information processing device comprising: a processor”, and claim 5 recites “a commodity registration and discount system comprising a server”. However it is not clear what is the distinction between the server comprised in the system of claim 5 and the information processing device comprising: a processor. The specification is not clear about this distinction, therefore the claims are indefinite. It would appear from the vague language of the specification that the information processing device and the server both perform the same functions, so that “the server” and “the information processing device” are the same entity. Therefore the examiner is interpreting “the server” and “the information processing device” to be the same entity.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 13-20, are directed to a method, claims 1-3, are directed to a device and claims 5-12 are directed to a system, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of:  acquiring, by a server, first commodity registration information indicating a first purchase registration of a first commodity; acquire a commodity purchase history of the user determining, by the server, discount information regarding a second commodity to which a discount can be applied in combination with the first commodity;  and outputting, by the server, the discount information regarding the second commodity.
The claimed invention tracks a first commodity purchase registration acquired by scanning using the user device and transmitted to a server/processor, and based on knowledge of the user’s commodity purchase history, the system generates a discount for a second commodity applicable in combination with the first commodity transaction. These independent claims are directed to an incentive method for generating and  providing a discount to a shopper. Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of generating and  providing a discount to a shopper.
These claimed steps are steps of collecting/tracking user data (transmitting, receiving), analyzing data, making determinations/correlations, and displaying/presenting data, representative of steps that have been historically performed by any merchant to promote sales, all of which can be done mentally, but for the recitation of generic computer components (server , processor), so that the limitations recited above, as drafted, falls within the "Mental Processes" grouping of abstract ideas.
Step 2A- Prong 2: Additional elements include: a commodity registration and discount system comprising: a mobile terminal including: a display; and a scanner; and a server. Further additional elements include: an information processing device comprising: a processor.
These additional elements are recited at a high level of generality and the steps that they execute represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). The mere nominal recitation of generic computer components does not take the claim limitations out of the mental processes grouping. Accordingly, the additional elements when the claim elements are viewed individually and as a whole do not integrate the abstract idea into a practical application.
Step 2B: Based on the reasoning provided under Step 2A- Prong 2, the claims under Step 2B do not recite “significantly more” than the abstract idea. At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The dependent claims have been considered. Additional limitations recited in the dependent claims generally include: user authentication; acquiring second commodity registration information; acquiring a request for cancellation of the first purchase registration;  
Claim 7 recites the additional element of a reader included in the mobile terminal, and the step of using the reader to acquire the customer information.
Claim 8 recites manual entry of the customer information.
Claim 17 recites the additional element of a user interface included in the mobile terminal, and the step of manual entry of the customer information.
When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The dependent claims have been considered.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14, 18-20, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaneko et al. (JP 2021096719).
Examiner’s note: For the purpose of examining the instant claims, an Espacenet English machine translation of Kaneko et al. (JP 2021096719) (hereinafter “Kaneko6719”) is used.

Regarding claim 13, Kaneko6719 discloses: 
(an information processing method).
The host device 10 uses, for example, a cloud server, has a product file (product master) 110, a store file 120, a customer file 130, a cart file 140, and the like, and self-shopping using a mobile terminal such as a customer's smartphone. It manages the whole thing. (see at least Kaneko6719, fig. 1, ¶12-13).
Host device associated with a sales system which in turn is associated with a server (acquiring, by a server) (determining, by the server) (see at least Kaneko6719, fig. 1, ¶35, 37, 63), further including selling price determination logic for calculating the selling price of the product purchased by the shopper, including calculation of various discounts (discount information), and the ability to determine whether to make a decision (see at least Kaneko6719, fig. 1, ¶39).
The mobile terminal 20 can appropriately exchange information with the host device 10 (see at least Kaneko6719, fig. 1, ¶28).
Sales data processing system is provided by the cloud server to the existing store, and the mobile terminal 20 communicates with the host device 10 arranged in the cloud server (see at least Kaneko6719, fig. 4, 6, ¶63-71, 76-80).

(acquiring, by a server, first commodity registration information indicating a first purchase registration of a first commodity). 
The host device 10 associates the operation history of the mobile terminal 20 such as product registration, performed by the customer at the time of shopping with the cart ID together with the operation time, and the cart file 140 (see at least Kaneko6719, fig. 1, “140”, ¶16).
The mobile terminal 20 is, for example, a smartphone in which a customer personally owns a dedicated application, and the customer himself / herself registers a product to be purchased (see at least Kaneko6719, fig. 1, ¶27).
The sales system 1 of the present embodiment performs registration processing of products to be purchased using a smartphone (mobile terminal) 20 owned by the customer at the store, and payment processing is performed by the POS terminal 70 arranged at the store by the customer himself / herself. (see at least Kaneko6719, fig. 1, ¶34).
At the specified store, the customer can register the product by imaging the symbol code of the product to be purchased by the mobile terminal 20. When the customer captures the symbol code of the product with the mobile terminal 20, the mobile terminal 20 reads the product identification information from the captured symbol code and transmits it to the host device 10. The product identification information may be any material as long as it can be acquired by imaging such as a barcode, object recognition based on the feature amount of the image, and character recognition. (see at least Kaneko6719, fig. 1, ¶52, 54).

(determining, by the server, discount information regarding a second commodity to which a discount can be applied in combination with the first commodity). Selling price determination logic comprising in part: discount, bundle / mix match discount, set match discount, for members (who have registered the one or more products) (see at least Kaneko6719, fig. 2, ¶40-45). In particular, the so called “set match discount” (logic E) which is a process of discounting by purchasing a combination of specific products (see at least Kaneko6719, ¶43), includes a determination of a discount information regarding a second product (a second commodity) to which a discount can be applied when this second product is purchased in combination with other products (the first commodity) based on the commodity purchase history.

(outputting, by the server, the discount information regarding the second commodity). (see at least Kaneko6719, fig. 1, 5, ¶56-57).

Regarding claim 14, Kaneko6719 in view of Magadi2401 discloses: All the limitations of claim 13 as per the above rejection statement.
In particular, the combination of Kaneko6719 in view of Magadi2401 formulated in the rejection of claim 13, as explained above, teaches: (acquiring, by a mobile terminal, the first commodity registration information; and transmitting, by the mobile terminal, the first commodity registration information to the server). (see at least Kaneko6719, fig. 1, ¶52, 54).

Regarding claim 18, Kaneko6719 discloses: All the limitations of claim 13 as per the above rejection statement.
In particular, Kaneko6719, as explained above, teaches: (acquiring, by the server, second commodity registration information indicating a second purchase registration of the second commodity; determining, by the server, a purchase price of the first commodity and a discount amount of the second commodity based on the first commodity registration information and second commodity registration information; and outputting, by the server, the purchase price of the first commodity and the discount amount of the second commodity).

Regarding claim 19, Kaneko6719 discloses: All the limitations of the corresponding parent claims (claims 13 and 18; respectively) as per the above rejection statements.
Kaneko6719 further discloses: 
(acquiring, by the server, a request for cancellation of the first purchase registration of the first commodity; determining, by the server, discount cancellation information regarding the second commodity based on the request for cancellation). Cancellation functionality and cancellation confirmation functionality (see at least Kaneko6719, ¶21, “The cart information stored in the cart file 140 is synchronized with the registration information of the product of the mobile terminal 20, and the customer changes or deletes the quantity of the registration information registered by the mobile terminal 20 during shopping. Then, the mobile terminal 20 transmits the changed information to the higher-level device 10, and the higher-level device 10 changes or deletes the cart information stored in the cart file 140.”). Product cancellation button 820c for deleting the registered product registration information and product deletion acceptance (step S2075) or product confirmation (see at least Kaneko6719, fig. 27, ¶210-214). Product confirmation product deletion is accepted (step S2075).
a product cancellation button 974. Product confirmation (see at least Kaneko6719, fig. 34, ¶252-254).
(outputting, by the server, the discount cancellation information regarding the second commodity). (see at least Kaneko6719, fig. 1, 5, ¶56-57).

Regarding claim 20, Kaneko6719 in view of Magadi2401 discloses: All the limitations of the corresponding parent claims (claims 13 and 18-19; respectively) as per the above rejection statements.
Kaneko6719 further discloses: (receiving, by the server, a confirmation of cancellation of the first purchase registration after outputting the discount cancellation information). Cancellation functionality and cancellation confirmation functionality (see at least Kaneko6719, ¶21, “The cart information stored in the cart file 140 is synchronized with the registration information of the product of the mobile terminal 20, and the customer changes or deletes the quantity of the registration information registered by the mobile terminal 20 during shopping. Then, the mobile terminal 20 transmits the changed information to the higher-level device 10, and the higher-level device 10 changes or deletes the cart information stored in the cart file 140.”). Product cancellation button 820c for deleting the registered product registration information and product deletion acceptance (step S2075) or product confirmation (see at least Kaneko6719, fig. 27, ¶210-214). Product confirmation product deletion is accepted (step S2075).
a product cancellation button 974. Product confirmation (see at least Kaneko6719, fig. 34, ¶252-254).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 15-16, are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (JP 2021096719), in view of Magadi et al. (US 2011/0202401) (hereinafter “Magadi2401”).
Examiner’s note: For the purpose of examining the instant claims, an Espacenet English machine translation of Kaneko et al. (JP 2021096719) (hereinafter “Kaneko6719”) is used.

Regarding claim 1, Kaneko6719 discloses: 
(an information processing device comprising: a processor).
The host device 10 uses, for example, a cloud server, has a product file (product master) 110, a store file 120, a customer file 130, a cart file 140, and the like, and self-shopping using a mobile terminal such as a customer's smartphone. It manages the whole thing. (see at least Kaneko6719, fig. 1, ¶12-13).
Host device associated with a sales system which in turn is associated with a server (see at least Kaneko6719, fig. 1, ¶35, 37, 63), further including selling price determination logic for calculating the selling price of the product purchased by the shopper, including calculation of various discounts (discount information), and the ability to determine whether to make a decision (see at least Kaneko6719, fig. 1, ¶39).
The mobile terminal 20 can appropriately exchange information with the host device 10 (see at least Kaneko6719, fig. 1, ¶28).
Sales data processing system is provided by the cloud server to the existing store, and the mobile terminal 20 communicates with the host device 10 arranged in the cloud server (see at least Kaneko6719, fig. 4, 6, ¶63-71, 76-80).

(acquire first commodity registration information indicating a first purchase registration of a first commodity by a user).  The host device 10 associates the operation history of the mobile terminal 20 such as product registration, performed by the customer at the time of shopping with the cart ID together with the operation time, and the cart file 140 (see at least Kaneko6719, fig. 1, “140”, ¶16).
The mobile terminal 20 is, for example, a smartphone in which a customer personally owns a dedicated application, and the customer himself / herself registers a product to be purchased (see at least Kaneko6719, fig. 1, ¶27).
The sales system 1 of the present embodiment performs registration processing of products to be purchased using a smartphone (mobile terminal) 20 owned by the customer at the store, and payment processing is performed by the POS terminal 70 arranged at the store by the customer himself / herself. (see at least Kaneko6719, fig. 1, ¶34).
At the specified store, the customer can register the product by imaging the symbol code of the product to be purchased by the mobile terminal 20. When the customer captures the symbol code of the product with the mobile terminal 20, the mobile terminal 20 reads the product identification information from the captured symbol code and transmits it to the host device 10. The product identification information may be any material as long as it can be acquired by imaging such as a barcode, object recognition based on the feature amount of the image, and character recognition. (see at least Kaneko6719, fig. 1, ¶52, 54).

(acquire a commodity purchase history of the user). The customer can use the mobile terminal 20 to access the cart file 140 of the host device 10 and refer to the past shopping history (see at least Kaneko6719, fig. 1, “140”, ¶23-25). Operation history of the mobile terminal 20 (see at least Kaneko6719, fig. 1, ¶19).

(determine discount information regarding a second commodity to which a discount can be applied in combination with the first commodity based on the commodity purchase history). Selling price determination logic comprising in part: discount, bundle / mix match discount, set match discount, for members (who have registered the one or more products) (see at least Kaneko6719, fig. 2, ¶40-45). In particular, the so called “set match discount” (logic E) which is a process of discounting by purchasing a combination of specific products (see at least Kaneko6719, ¶43), includes a determination of a discount information regarding a second product (a second commodity) to which a discount can be applied when this second product is purchased in combination with other products (the first commodity) based on the commodity purchase history.

(output discount information regarding the second commodity). (see at least Kaneko6719, fig. 1, 5, ¶56-57).

Kaneko6719 does not disclose: (based on the commodity purchase history).
However Magadi2401 teaches: Bundled discounts, including a discount of a second commodity (an HDMI cable or a Blu-Ray™ DVD disc) at a discount if purchased in combination with a first commodity (a Blu-Ray™ DVD player) (see at least Magadi2401, fig. 12A-12C, 14A-14B, ¶88, 90).
Magadi2401 further teaches: Discounts based on user profile including purchase history. Criteria for issuing a coupon to the user can also include user profile data, which can include demographics tracked by the network system (see at least Magadi2401, ¶35). Various methods can be used to select users to be eligible to received coupons while browsing on the site. For example, coupon issuance models can be developed based on historical transaction data from a network-based publication system (see at least Magadi2401, ¶36). Additionally, lists of eligible users can be created based on demographics or the individual user's purchase history (see at least Magadi2401, ¶47). In certain examples, the example coupon criteria (704-714) include user browsing activity (historical or real-time) matching a merchant coupon rule at 712, or the user having made a previous purchase that satisfies a merchant coupon rule at 714. (see at least Magadi2401, ¶83),
Per above, Kaneko6719 teaches a “base” method (device, method or product) for offering discount information regarding a second commodity to which a discount can be applied in combination with the first commodity, based on various discount criteria (see at least Kaneko6719, fig. 2, ¶40-45); and Magadi2401 teaches a “comparable” method, which offers the improvement that the discount criteria may additionally include commodity purchase history. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Kaneko6719; in view of Magadi2401; to include the discount determination based on commodity purchase history. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (discount determination based on commodity purchase history) to improve a similar method (determine discount criteria regarding a second commodity applied in combination with a first commodity) in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art.

Regarding claim 2, Kaneko6719 in view of Magadi2401 discloses: All the limitations of claim 1 as per the above rejection statement.
(acquire a user authentication result regarding the user). The customer can confirm the registered product on the registration screen 815 of the mobile terminal 20, and can change or delete the quantity of the registered product. (see at least Kaneko6719, fig. 11A, ¶107, 117-119, 178).
As explained above, the combination of Kaneko6719 and Magadi2401 formulated in the rejection of claim 1, teaches: (determine the commodity purchase history of the user) and (determine the discount information regarding the second commodity based on the commodity purchase history of the user specified from the user authentication result).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand the discount determination and criteria in the combined system of Kaneko6719 and Magadi2401; further in view of Magadi2401; to include the discount determination based on confirmation. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (discount determination based on commodity purchase history) to improve a similar method (determine discount criteria regarding a second commodity applied in combination with a first commodity) in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art.
One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this combination further enhances the relevance of the discount. 

Regarding claim 3, Kaneko6719 in view of Magadi2401 discloses: All the limitations of claim 1 as per the above rejection statement.
As explained in the rejection of claim 1, Kaneko6719 teaches: (acquire second commodity registration information indicating a second purchase registration of the second commodity) (see at least Briancon5337, fig. 7, ¶73, as explained in the rejection of the parent claim).
It is further noted that by determining a discount to a regular price, the discounted price is also determined. Therefore the combination of Kaneko6719 and Magadi2401 formulated in the rejection of claim 1, teaches  (determine a purchase price of the first commodity and a discount amount of the second commodity based on the first commodity registration information and second commodity registration information; and output the purchase price of the first commodity and the discount amount of the second commodity).

Regarding claim 4, Kaneko6719 in view of Magadi2401 discloses: All the limitations of the corresponding parent claims (claims 1 and 3; respectively) as per the above rejection statements.
Kaneko6719 further discloses: 
 (acquire a request for cancellation of the first purchase registration of the first commodity; determine discount cancellation information regarding the second commodity based on the request for cancellation). Cancellation functionality and cancellation confirmation functionality (see at least Kaneko6719, ¶21, “The cart information stored in the cart file 140 is synchronized with the registration information of the product of the mobile terminal 20, and the customer changes or deletes the quantity of the registration information registered by the mobile terminal 20 during shopping. Then, the mobile terminal 20 transmits the changed information to the higher-level device 10, and the higher-level device 10 changes or deletes the cart information stored in the cart file 140.”). Product cancellation button 820c for deleting the registered product registration information and product deletion acceptance (step S2075) or product confirmation (see at least Kaneko6719, fig. 27, ¶210-214). Product confirmation product deletion is accepted (step S2075).
 (output the discount cancellation information regarding the second commodity). (see at least Kaneko6719, fig. 1, 5, ¶56-57).


Regarding claim 15, Kaneko6719 in view of Magadi2401 discloses: All the limitations of claim 13 as per the above rejection statement.
 (acquiring, by a mobile terminal, customer information from a customer using the mobile terminal). (see at least Kaneko6719, fig. 1, ¶15-16).

(transmitting, by the mobile terminal, the customer information to the server). The mobile terminal 20 can appropriately exchange information with the host device 10 (see at least Kaneko6719, fig. 1, ¶28). Sales data processing system is provided by the cloud server to the existing store, and the mobile terminal 20 communicates with the host device 10 arranged in the cloud server (see at least Kaneko6719, fig. 4, 6, ¶63-71, 76-80).

(acquiring, by the server, a commodity purchase history associated with the customer based on the customer information). The customer can use the mobile terminal 20 to access the cart file 140 of the host device 10 and refer to the past shopping history (see at least Kaneko6719, fig. 1, “140”, ¶23-25). Operation history of the mobile terminal 20 (see at least Kaneko6719, fig. 1, ¶19).

(determining, by the server, the discount information regarding the second commodity to which the discount can be applied in combination with the first commodity). Selling price determination logic comprising in part: discount, bundle / mix match discount, set match discount, for members (who have registered the one or more products) (see at least Kaneko6719, fig. 2, ¶40-45). In particular, the so called “set match discount” (logic E) which is a process of discounting by purchasing a combination of specific products (see at least Kaneko6719, ¶43), includes a determination of a discount information regarding a second product (a second commodity) to which a discount can be applied when this second product is purchased in combination with other products (the first commodity) based on the commodity purchase history.

(transmitting, by the server, the discount information regarding the second commodity to the mobile terminal). (see at least Kaneko6719, fig. 1, 5, ¶56-57).

Kaneko6719 does not disclose: (based on the commodity purchase history).
However Magadi2401 teaches: Bundled discounts, including a discount of a second commodity (an HDMI cable or a Blu-Ray™ DVD disc) at a discount if purchased in combination with a first commodity (a Blu-Ray™ DVD player) (see at least Magadi2401, fig. 12A-12C, 14A-14B, ¶88, 90).
Magadi2401 further teaches: Discounts based on user profile including purchase history. Criteria for issuing a coupon to the user can also include user profile data, which can include demographics tracked by the network system (see at least Magadi2401, ¶35). Various methods can be used to select users to be eligible to received coupons while browsing on the site. For example, coupon issuance models can be developed based on historical transaction data from a network-based publication system (see at least Magadi2401, ¶36). Additionally, lists of eligible users can be created based on demographics or the individual user's purchase history (see at least Magadi2401, ¶47). In certain examples, the example coupon criteria (704-714) include user browsing activity (historical or real-time) matching a merchant coupon rule at 712, or the user having made a previous purchase that satisfies a merchant coupon rule at 714. (see at least Magadi2401, ¶83),
Per above, Kaneko6719 teaches a “base” method (device, method or product) for offering discount information regarding a second commodity to which a discount can be applied in combination with the first commodity, based on various discount criteria (see at least Kaneko6719, fig. 2, ¶40-45); and Magadi2401 teaches a “comparable” method, which offers the improvement that the discount criteria may additionally include commodity purchase history. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Kaneko6719; in view of Magadi2401; to include the discount determination based on commodity purchase history. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (discount determination based on commodity purchase history) to improve a similar method (determine discount criteria regarding a second commodity applied in combination with a first commodity) in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art.

Regarding claim 16, Kaneko6719 in view of Magadi2401 discloses: All the limitations of the corresponding parent claims (claims 13 and 15; respectively) as per the above rejection statements.
Kaneko6719 further discloses: (wherein the mobile terminal includes a reader configured to acquire the customer information). When the customer captures the symbol code of the product with the mobile terminal 20, the mobile terminal 20 reads the product identification information from the captured symbol code and transmits it to the host device 10. The product identification information may be any material as long as it can be acquired by imaging such as a barcode, object recognition based on the feature amount of the image, and character recognition. (see at least Kaneko6719, fig. 1, ¶52, 54). This means of the mobile terminal 20 for reading the product identification information from the captured symbol code, represents a reader.


Claims 5-12, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (JP 2021096719), in view of Magadi et al. (US 2011/0202401) (hereinafter “Magadi2401”), and further in view of over Briancon et al. (US 2013/0175337) (hereinafter “Briancon5337”).
Examiner’s note: For the purpose of examining the instant claims, an Espacenet English machine translation of Kaneko et al. (JP 2021096719) (hereinafter “Kaneko6719”) is used.

Regarding claim 5,  Kaneko6719discloses: 
(a commodity registration and discount system comprising: a mobile terminal including: a display; and a scanner configured to read code symbols on commodities). 
(a server)
The host device 10 uses, for example, a cloud server, has a product file (product master) 110, a store file 120, a customer file 130, a cart file 140, and the like, and self-shopping using a mobile terminal such as a customer's smartphone. It manages the whole thing. (see at least Kaneko6719, fig. 1, ¶12-13).
The mobile terminal 20 of the sales data processing system of the present embodiment has a CPU 21, a ROM 22, a RAM 23, a memory 24, a network I / F25, an input unit I / F26, a display unit I / F27, and the like as control units. It has a display unit 250 such as a touch panel and an input unit (imaging unit) 260 such as a camera. (see at least Kaneko6719, fig. 37, ¶272-277).
Host device associated with a sales system which in turn is associated with a server (a server) (see at least Kaneko6719, fig. 1, ¶35, 37, 63), further including selling price determination logic for calculating the selling price of the product purchased by the shopper, including calculation of various discounts (discount information), and the ability to determine whether to make a decision (see at least Kaneko6719, fig. 1, ¶39).
The mobile terminal 20 can appropriately exchange information with the host device 10 (see at least Kaneko6719, fig. 1, ¶28).
Sales data processing system is provided by the cloud server to the existing store, and the mobile terminal 20 communicates with the host device 10 arranged in the cloud server (see at least Kaneko6719, fig. 4, 6, ¶63-71, 76-80).

(acquire first commodity registration information indicating a first purchase registration of a first commodity) based on a first code symbol read by the scanner. The host device 10 associates the operation history of the mobile terminal 20 such as product registration, performed by the customer at the time of shopping with the cart ID together with the operation time, and the cart file 140 (see at least Kaneko6719, fig. 1, “140”, ¶16).
The mobile terminal 20 is, for example, a smartphone in which a customer personally owns a dedicated application, and the customer himself / herself registers a product to be purchased. (see at least Kaneko6719, fig. 1, ¶27).
The sales system 1 of the present embodiment performs registration processing of products to be purchased using a smartphone (mobile terminal) 20 owned by the customer at the store, and payment processing is performed by the POS terminal 70 arranged at the store by the customer himself / herself. (see at least Kaneko6719, fig. 1, ¶34).
At the specified store, the customer can register the product by imaging the symbol code of the product to be purchased by the mobile terminal 20. When the customer captures the symbol code of the product with the mobile terminal 20, the mobile terminal 20 reads the product identification information from the captured symbol code and transmits it to the host device 10. The product identification information may be any material as long as it can be acquired by imaging such as a barcode, object recognition based on the feature amount of the image, and character recognition. (see at least Kaneko6719, fig. 1, ¶52, 54).

 (acquire a commodity purchase history of the user). The customer can use the mobile terminal 20 to access the cart file 140 of the host device 10 and refer to the past shopping history (see at least Kaneko6719, fig. 1, “140”, ¶23-25). Operation history of the mobile terminal 20 (see at least Kaneko6719, fig. 1, ¶19).

(determine discount information regarding a second commodity to which a discount can be applied in combination with the first commodity). Selling price determination logic comprising in part: discount, bundle / mix match discount, set match discount, for members (who have registered the one or more products) (see at least Kaneko6719, fig. 2, ¶40-45). In particular, the so called “set match discount” (logic E) which is a process of discounting by purchasing a combination of specific products (see at least Kaneko6719, ¶43), includes a determination of a discount information regarding a second product (a second commodity) to which a discount can be applied when this second product is purchased in combination with other products (the first commodity) based on the commodity purchase history.

(transmit discount information regarding the second commodity to the mobile terminal). (see at least Kaneko6719, fig. 1, 5, ¶56-57).

Examiner’s note: The broad language of this claim does not specify whether the scanner is part of the user device or the POS, therefore BRI includes either. 
 (a scanner configured to read code symbols on commodities) (a scanner ). The POS terminal 70 includes an input unit 760 such as a bar code reader (see at least Kaneko6719, ¶31).
Likewise, the customer can register the product by imaging the symbol code of the product to be purchased by the mobile terminal 20. When the customer captures the symbol code of the product with the mobile terminal 20, the mobile terminal 20 reads the product identification information from the captured symbol code and transmits it to the host device 10. The product identification information may be any material as long as it can be acquired by imaging such as a barcode, object recognition based on the feature amount of the image, and character recognition. (see at least Kaneko6719, fig. 1, ¶52, 54). Likewise, the POS terminal 70 includes an input unit 760 such as a bar code reader (see at least Kaneko6719, ¶31).
In the event that it could be argued that the a code reader of Kaneko6719 does not represent a scanner, 
Briancon5337 discloses: 
The method and system configured to cause a portable device to: i) scan all or a portion of packaging, ii) locate a visual indicator in the visible portion of packaging, iii) map said visual indicator into at least one index, iv) access one or more extraction attributes; identifying one or more digital objects based on the at least one index and the one or more extraction attributes; and presenting an interactive interface comprising information about the one or more digital objects and a control for selecting a particular digital object of the one or more digital objects (see at least Briancon5337, fig. 1, 10, ¶11). Extracting consumer device or a device holding said device, usable to scan a food item(s) performed by a consumer. The extracting device may include but is not limited to a cell phone, an infrared scanner, a tablet, RFID reader, a RFID enabled or Near-Field Communication (NFC) enabled device or a similar portable device with access to internet sourced information. The extracting device can of course be multi-functional. The device holding device can be, but not limited to, a cart or a basket. (see at least Briancon5337, fig. 1-2, ¶57-58). Display (see at least Briancon5337, fig. 8-9, ¶74-75).
Scanner (see at least Briancon5337, fig. 1, 10, ¶57, 76, 79).
Per above, Kaneko6719 teaches a “base” mobile terminal 20 comprising a code reader; and Briancon5337 teaches a “comparable” mobile terminal/portable device comprising a code reader, which offers the improvement that reader is a scanner. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Kaneko6719; in view of Magadi240; to include mobile terminal comprising a scanner. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (portable device comprising a scanner) to improve a similar method (mobile terminal comprising a code reader) in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art.

Kaneko6719 does not disclose: (based on the commodity purchase history).
However Magadi2401 teaches: Bundled discounts, including a discount of a second commodity (an HDMI cable or a Blu-Ray™ DVD disc) at a discount if purchased in combination with a first commodity (a Blu-Ray™ DVD player) (see at least Magadi2401, fig. 12A-12C, 14A-14B, ¶88, 90).
Magadi2401 further teaches: Discounts based on user profile including purchase history. Criteria for issuing a coupon to the user can also include user profile data, which can include demographics tracked by the network system (see at least Magadi2401, ¶35). Various methods can be used to select users to be eligible to received coupons while browsing on the site. For example, coupon issuance models can be developed based on historical transaction data from a network-based publication system (see at least Magadi2401, ¶36). Additionally, lists of eligible users can be created based on demographics or the individual user's purchase history (see at least Magadi2401, ¶47). In certain examples, the example coupon criteria (704-714) include user browsing activity (historical or real-time) matching a merchant coupon rule at 712, or the user having made a previous purchase that satisfies a merchant coupon rule at 714. (see at least Magadi2401, ¶83),
Per above, Kaneko6719 teaches a “base” method (device, method or product) for offering discount information regarding a second commodity to which a discount can be applied in combination with the first commodity, based on various discount criteria (see at least Kaneko6719, fig. 2, ¶40-45); and Magadi2401 teaches a “comparable” method, which offers the improvement that the discount criteria may additionally include commodity purchase history. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Kaneko6719; in view of Magadi2401teaches; to include the discount determination based on commodity purchase history. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (discount determination based on commodity purchase history) to improve a similar method (determine discount criteria regarding a second commodity applied in combination with a first commodity) in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art.

Regarding claim  6, Kaneko6719 in view of Magadi2401 discloses: All the limitations of claim 5 as per the above rejection statement.
(acquire a user authentication result regarding the user). The customer can confirm the registered product on the registration screen 815 of the mobile terminal 20, and can change or delete the quantity of the registered product. (see at least Kaneko6719, fig. 11A, ¶107, 117-119, 178).
As explained above, the combination of Kaneko6719 and Magadi2401 formulated in the rejection of claim 1, teaches: (determine the commodity purchase history of the user) and (determine the discount information regarding the second commodity based on the commodity purchase history of the user specified from the user authentication result).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand the discount determination and criteria in the combined system of Kaneko6719 and Magadi2401; further in view of Magadi2401; to include the discount determination based on confirmation. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (discount determination based on commodity purchase history) to improve a similar method (determine discount criteria regarding a second commodity applied in combination with a first commodity) in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art. One of ordinary skill in the art at the time of the invention would have been further motivated to expand in this way, since this combination further enhances the relevance of the discount 

Regarding claim 7, Kaneko6719 in view of Magadi2401 and Briancon5337 discloses: All the limitations of the corresponding parent claims (claims 5-6; respectively) as per the above rejection statements.
Kaneko6719 further discloses: (wherein the mobile terminal includes a reader configured to acquire the customer information). When the customer captures the symbol code of the product with the mobile terminal 20, the mobile terminal 20 reads the product identification information from the captured symbol code and transmits it to the host device 10. The product identification information may be any material as long as it can be acquired by imaging such as a barcode, object recognition based on the feature amount of the image, and character recognition. (see at least Kaneko6719, fig. 1, ¶52, 54). This means of the mobile terminal 20 for reading the product identification information from the captured symbol code, represents a reader.

Regarding claim 8, Kaneko6719 in view of Magadi2401 and Briancon5337 discloses: All the limitations of the corresponding parent claims (claims 5-6; respectively) as per the above rejection statements.
Kaneko6719 does not disclose: (wherein the mobile terminal is configured to allow manual entry of the customer information).
However Briancon5337 discloses: Consumer registration where consumers communicate their preferences and other user information (see at least Briancon5337, ¶74), therefore the system teaches allow manual entry of the customer information.
Per above, Kaneko6719 teaches a “base” method (device, method or product) for commodity registration; and Briancon5337 teaches a “comparable” method for commodity registration, which offers the improvement of manual entry of the customer information. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined Kaneko6719 further in view of; Briancon5337; to include manual entry of the customer information. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (manual entry of the customer information) to improve a similar method (commodity registration) in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art.

Regarding claim 9, Kaneko6719 in view of Magadi2401 and Briancon5337 discloses: All the limitations of claim 5 as per the above rejection statement.
In particular, the combination of Kaneko6719 in view of Magadi2401 and Briancon5337 formulated in the rejection of claim 5 teaches: (wherein the server is configured to: acquire second commodity registration information indicating a second purchase registration of the second commodity; determine a purchase price of the first commodity and a discount amount of the second commodity based on the first commodity registration information and second commodity registration information; and transmit the purchase price of the first commodity and the discount amount of the second commodity to the mobile terminal for display on the display of the mobile terminal).

Regarding claim 10, Kaneko6719 in view of Magadi2401 and Briancon5337 discloses: All the limitations of the corresponding parent claims (claims 5 and 9; respectively) as per the above rejection statements.
Examiner’s note: Claim 9 does not recite a processor, so it is not clear to what device the processor belongs to
Kaneko6719 further discloses: 
(acquire a request for cancellation of the first purchase registration of the first commodity; determine discount cancellation information regarding the second commodity based on the request for cancellation). Cancellation functionality and cancellation confirmation functionality (see at least Kaneko6719, ¶21, “The cart information stored in the cart file 140 is synchronized with the registration information of the product of the mobile terminal 20, and the customer changes or deletes the quantity of the registration information registered by the mobile terminal 20 during shopping. Then, the mobile terminal 20 transmits the changed information to the higher-level device 10, and the higher-level device 10 changes or deletes the cart information stored in the cart file 140.”). Product cancellation button 820c for deleting the registered product registration information and product deletion acceptance (step S2075) or product confirmation (see at least Kaneko6719, fig. 27, ¶210-214). Product confirmation product deletion is accepted (step S2075).
(transmit the discount cancellation information regarding the second commodity to the mobile terminal for display on the display of the mobile terminal). (see at least Kaneko6719, fig. 1, 5, ¶56-57).

Regarding claim 11, Kaneko6719 in view of Magadi2401 and Briancon5337 discloses: All the limitations of the corresponding parent claims (claims 5 and 9-10; respectively) as per the above rejection statements.
Kaneko6719 further discloses: (wherein mobile terminal is configured to display a request for confirmation of cancellation on the display prior to the cancelation being finalized).
Cancellation functionality and cancellation confirmation functionality (see at least Kaneko6719, ¶21, “The cart information stored in the cart file 140 is synchronized with the registration information of the product of the mobile terminal 20, and the customer changes or deletes the quantity of the registration information registered by the mobile terminal 20 during shopping. Then, the mobile terminal 20 transmits the changed information to the higher-level device 10, and the higher-level device 10 changes or deletes the cart information stored in the cart file 140.”). Product cancellation button 820c for deleting the registered product registration information and product deletion acceptance (step S2075) or product confirmation (see at least Kaneko6719, fig. 27, ¶210-214). Product confirmation product deletion is accepted (step S2075).

Regarding claim 12, Kaneko6719 in view of Magadi2401 and Briancon5337 discloses: All the limitations of claim 5 as per the above rejection statement.
Kaneko6719 does not disclose: (wherein the mobile terminal includes a cart to which the display and the scanner are coupled).
However Briancon5337 further discloses: The device holding the user device comprising a display, can be, but not limited to, a cart or a basket. (see at least Briancon5337, fig. 1, ¶57). Store provided scanner (1016) can be attached to the cart (1015) or basket (1014). (see at least Briancon5337, fig. 10, ¶76).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined system of Kaneko6719, Magadi2401 and Briancon5337, further in view of Briancon5337; to include a cart to which the display and the scanner are coupled. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this combination of feature facilitates the shopping experience and makes the shopping experience more convenient.

Regarding claim 17, Kaneko6719 in view of Magadi2401 discloses: All the limitations of the corresponding parent claims (claims 1 and 9; claim 15; and claims 25 and 30; respectively) as per the above rejection statements,
Kaneko6719 does not disclose: (wherein the mobile terminal includes a user interface that facilitates manual entry of the customer information).
Kaneko6719 discloses: (the mobile terminal includes a user interface). The mobile terminal 20 is, for example, a smartphone (see at least Kaneko6719, fig. 1, ¶27). The mobile terminal 20 has a display unit 250 such as a touch panel and an input unit (imaging unit) 260 such as a camera (see at least Kaneko6719, fig. 37, ¶272-277), therefore comprises a visual user interface the mobile terminal includes a user interface.
Briancon5337 further discloses: Consumer registration where consumers communicate their preferences and other user information (see at least Briancon5337, ¶74), therefore the system teaches allow manual entry of the customer information. In addition, since in Briancon5337 users register via cell phones connected to wireless network (809), and use smart consumer devices comprising microprocessors and capable of sending and receiving messages, then a user interface is implicit in these phones.
Per above, Kaneko6719 teaches a “base” method (device, method or product) for commodity registration; and Briancon5337 teaches a “comparable” method for commodity registration, which offers the improvement of manual entry of the customer information. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined Kaneko6719 further in view of; Briancon5337; to include manual entry of the customer information. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (manual entry of the customer information) to improve a similar method (commodity registration) in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681